Exhibit 10.1



 
AGREEMENT
 
THIS AGREEMENT (the “Agreement”) is made as of December 30, 2008, by and between
Kesselring Holding Corporation, a Delaware corporation (the “Purchaser”), and
Vision Opportunity Master Fund, Ltd., a Cayman Islands exempted company (the
“Seller”).
 
RECITALS
 
WHEREAS, pursuant to that certain Registration Rights Agreement between the
Seller and the Purchaser dated May 18, 2007 (the “Registration Rights
Agreement”), the Purchaser was obligated to file a registration statement (the
“Registration Statement”) registering shares of common stock held by the Seller
underlying Series A Preferred Stock, Series A Common Stock Purchase Warrant,
Series B Common Stock Purchase Warrant and Series J Common Stock Purchase
Warrant and to have such registration statement declared effective.
 
WHEREAS, the Registration Statement was never declared effective.
 
WHEREAS, the Seller desires to sell, and the Purchaser desires to purchase, the
securities set forth on Schedule A hereto (collectively, the “Securities”) and
the Seller additionally agrees to waive all rights and penalties under that
certain Registration Rights Agreement and to the termination of the Registration
Rights Agreement, for an aggregate purchase price of One Hundred ($100.00)
Dollars (the “Purchase Price”).
 
NOW THEREFORE, in consideration of the terms and conditions contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties, intending to be
legally bound hereby, agree as follows:
 
ARTICLE 1.
 
SALE AND TRANSFER OF SECURITIES; CLOSING
 
Section 1.1 The Securities.  Subject to the terms and conditions hereof, the
Seller agrees to sell to the Purchaser, and the Purchaser agrees to purchase,
the Securities for the Purchase Price.
 
Section 1.2 Closing.  The purchase and sale of the Securities (the “Closing”)
will take place on or before December 31, 2008 (the “Closing Date”).  On the
Closing Date, the Purchaser shall pay the Purchase Price to Seller by wire
transfer or certified check.
 
Section 1.3 Delivery of Securities.  Within fifteen (15) business days following
the Closing, the Seller will deliver to the Purchaser the Securities.
 
Section 1.4 Registration Rights. the Seller agrees to waive all rights and
penalties under that certain Registration Rights Agreement and to the
termination of the Registration Rights Agreement.
 
Section 1.5 Participation in Future Financing.  The first sentence of Section
4.9 of that certain Securities Purchase Agreement dated May 19, 2007 entered by
and between the Purchase and Seller shall be deleted and replaced as follows:
 
From the date hereof until 12/31/2010, upon any financing by the Company of its
Common Stock or Common Stock Equivalents (a “Subsequent Financing”), each
Purchaser shall have the right to participate in such Subsequent Financing.
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE 2.
 
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
The Seller represents and warrants to the Purchaser that the following
statements are true, correct and complete as of the date hereof:
 
Section 2.1 Legal Capacity and Authority.  The Seller has the right, power,
authority and capacity to execute and deliver this Agreement and to sell the
Securities as contemplated hereunder.
 
Section 2.2 Ownership of Securities.  The Seller owns, of record and
beneficially, and has good, valid and indefeasible title to the Securities free
and clear of any and all liens, claims and encumbrances, except for any rights
of first refusal or similar rights relating to the Securities that may be
contained in any shareholder agreements with the Issuer.
 
Section 2.3 Authorization.  This Agreement is a valid, legal and binding
obligation of the Seller, enforceable according to its terms, except as may be
limited by (i) applicable bankruptcy, insolvency, reorganization or other
similar laws of general application relating to or affecting the enforcement of
creditor rights, (ii) laws and judicial decisions regarding indemnification for
violations of federal securities laws, and (iii) the availability of specific
performance or other equitable remedies.
 
Section 2.4 Brokers or Finders.  The Seller has incurred no obligation or
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payment in connection with this Agreement.
 
ARTICLE 3.
 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser represents and warrants to the Seller that the following
statements are true, correct and complete as of the date hereof:
 
Section 3.1 Legal Capacity and Authority.  The Purchaser has the right, power,
authority and capacity to execute and deliver this Agreement and to purchase the
Securities as contemplated hereunder.
 
Section 3.2 Authorization.  This Agreement is a valid, legal and binding
obligation of the Purchaser, enforceable according to its terms, except as may
be limited by (i) applicable bankruptcy, insolvency, reorganization or other
similar laws of general application relating to or affecting the enforcement of
creditor rights, (ii) laws and judicial decisions regarding indemnification for
violations of federal securities laws, and (iii) the availability of specific
performance or other equitable remedies.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 3.3 Brokers or Finders.  The Purchaser has incurred no obligation or
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payment in connection with this Agreement.
 
ARTICLE 4.
 
MISCELLANEOUS
 
Section 4.1 Modification of Agreement; Sale of Interest.  This Agreement may not
be modified, altered or amended, except by an agreement in writing signed by the
Purchaser and the Seller.  Without the prior written consent of the other party,
which consent shall not be unreasonably withheld, no party hereto may sell,
assign or transfer this Agreement, any rights, titles, interests, remedies,
powers, obligations and/or duties hereunder, including by operation of law.
 
Section 4.2 Expenses.  Each party shall bear its own expenses in connection with
the transactions contemplated by this Agreement.
 
Section 4.3 Parties.  This Agreement shall be binding upon and inure to the
benefit of the successors and permitted assigns of the Seller and the Purchaser.
 
Section 4.4 Entire Agreement.  This Agreement constitutes the entire agreement
of the parties.
 
Section 4.5 Governing Law. This agreement shall be governed by and construed
under the laws of New York without giving effect to any choice or conflict of
law provision or rule.
 
Section 4.6 Jurisdiction; Service of Process.  Any action or proceeding seeking
to enforce any provision of, or based on any right arising out of, this
Agreement may be brought against any of the parties only in the courts of New
York.
 
Section 4.7 Counterparts.  This Agreement may be executed in a number of
identical counterparts, each of which, for all purposes, is to be deemed an
original, and all of which collectively constitute one agreement, but in making
proof of this Agreement, it shall not be necessary to produce or account for
more than one such counterpart.  A facsimile or photocopy of an executed
counterpart of this Agreement shall be sufficient to bind the party or parties
whose signature(s) appear thereon.
 
Section 4.8 Further Assurances. Each party will execute and deliver such further
agreements, documents and instruments and take such further action as may be
reasonably requested by the other party to carry out the provisions and purposes
of this Agreement.
 
Section 4.9 Termination; Survival.  The provisions of this Agreement, including
without limitation the representations, warranties and covenants of the parties,
shall survive the Closing.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
3

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as of
the day and year first written above.
 
 

  SELLER: VISION OPPORTUNITY MASTER FUND, LTD.          
 
By:
/s/ Adam Benowitz       Name:       Title:          

 
 

 
PURCHASER: KESSELRING HOLDING CORPORATION
         
 
By:
/s/ Kenneth Craig       Name:       Title:          

 
 
 
 
 
 
 
 
 
 

 
 
4